PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
               ___________

                   No. 10-2204
                   ___________

          UNITED STATES OF AMERICA,

                                         Appellant
                         v.

     PAUL W. BERGRIN; YOLANDA JAUREGUI,
                a/k/a Yolanda Bracero;
                 THOMAS MORAN;
        ALEJANDRO BARRAZA-CASTRO,
         a/k/a George; VICENTE ESTEVES,
                      a/k/a Vinny
                    __________

   On Appeal from the United States District Court
             for the District of New Jersey
                (D.C. No. 09-cr-00369)
    District Judge: Honorable William J. Martini
                     ___________

            Argued December 15, 2010
Before: RENDELL, JORDAN and HARDIMAN, Circuit
                    Judges.

               (Filed: April 12, 2011)
Steven G. Sanders [Argued]
Mark E. Coyne
Zach Intrater
Office of United States Attorney
970 Broad Street
Room 700
Newark, NJ 07102-0000
       Attorneys for Appellant

Lawrence S. Lustberg [Argued]
Michael A. Baldassare
Joshua C. Gillette
Jennifer Mara
Gibbons
One Gateway Center
Newark, NJ 07102-5310
       Attorneys for Defendant-Appellee Bergrin

Christopher D. Adams
Walder, Hayden & Brogan
5 Becker Farm Road
3rd Floor
Roseland, NJ 07068-0000
       Attorney for Defendant-Appellee Jauregui

Anthony J. Iacullo
Iacullo, Martino & Marzella
247 Franklin Avenue
P.O. Box 110129
Nutley, NJ 07110-0000
       Attorney for Defendant-Appellee Moran

David B. Glazer
Glazer & Luciano




                                   2
19-21 West Mount Pleasant Avenue
Livingston, NJ 07039-0000
      Attorney for Defendant-Appellee Barraza-Castro

John McGovern
2nd Floor
221 Washington Street
Newark, NJ 07102-0000
      Attorney for Defendant-Appellee Esteves

                        ____________

                OPINION OF THE COURT
                     ____________

HARDIMAN, Circuit Judge.

      This case arises under the Racketeer Influenced and
Corrupt Organizations Act (RICO), 18 U.S.C. § 1962(c). The
Government appeals the District Court‘s order dismissing a
RICO indictment of attorney Paul W. Bergrin and his co-
defendants. Because the indictment adequately pleaded a
RICO violation, we will reverse and remand.

                              I

       Bergrin is a high-profile defense attorney and former
federal prosecutor from New Jersey who now stands accused
of leading an extensive criminal enterprise from 2003 through
2009.

       On November 10, 2009, a federal grand jury in
Newark, New Jersey returned a thirty-nine count superseding
indictment charging Bergrin and seven co-defendants with a




                             3
host of offenses, all allegedly connected through an
―association-in-fact‖ enterprise called the Bergrin Law
Enterprise (BLE or Enterprise). According to the indictment,
the BLE was comprised of five individuals—Paul Bergrin;
Yolanda Jauregui; Thomas Moran; Alejandro Barrazo-Castro;
and Vicente Esteves—and four corporations—the law firm
Pope, Bergrin & Verdesco, PA (PB&V); the Law Office of
Paul W. Bergrin, PC; Premium Realty Investment Corp., Inc.;
and Isabella‘s International Restaurant, Inc.1

       The indictment alleged that Bergrin was the leader of
the BLE and played an instrumental role in all of the
Enterprise‘s six criminal schemes.        His co-defendants‘
alleged roles differed by scheme, with each having significant
involvement in at least one scheme and little or no
involvement in others. The six alleged schemes, also listed as
―racketeering acts,‖ are summarized below:

   1. Racketeering Act One: In 2003 and 2004,
      Bergrin, as a partner in PB&V, represented a
      client with the initials ―W.B.,‖ who was being
      held on federal drug trafficking charges. W.B.
      informed Bergrin during a private attorney-
      client visit that ―K.D.M.‖ was the government‘s
      key witness against him. Bergrin relayed that
      information to W.B.‘s drug associates along
      with his own message that if they killed
      K.D.M., he could assure that W.B. escaped
      prison, but if they did not, W.B. would spend
      1
         Three defendants named in the indictment—Alonso
Barraza-Castro, Jose Jiminez, and Sundiata Koontz—were
charged with individual substantive crimes, but were not
alleged to be part of the BLE.



                              4
   the rest of his life in jail. Those associates
   subsequently murdered K.D.M.

2. Racketeering Acts Two and Three: In 2008 and
   2009, Bergrin, through his law firm, Law Office
   of Paul W. Bergrin, PC, represented Esteves,
   who was charged with federal drug crimes in
   Monmouth County, New Jersey. ―Under the
   guise of providing legitimate attorney services,‖
   Enterprise members Bergrin, Jauregui, and
   Moran assisted Esteves in arranging to have a
   witness against him murdered. Members of the
   BLE solicited a hitman to locate and kill the
   witness, traveled to meetings with the hitman,
   offered to assist the hitman in obtaining a gun,
   instructed the hitman on how to commit the
   murder, and then received $20,000 in cash for
   their services to Esteves.

3. Racketeering Act Four: In 2009, Bergrin,
   through his law firm, Law Office of Paul W.
   Bergrin, PC, represented a client with the
   initials ―R.J.,‖ who was charged with robbing
   ―M.P.‖ in Essex County, New Jersey.
   Enterprise members Bergrin, Jauregui, and
   Moran bribed and assisted in bribing M.P., who
   was to testify for the government against R.J.
   They did so by causing a third party, ―M.C.,‖ to
   participate in telephone conversations with
   M.P., after which they paid M.P. $3,000 in cash
   to change his/her testimony.

4. Racketeering Acts Five, Six, and Seven: From
   2005 to 2009, Bergrin, Jauregui, and Barraza-



                           5
   Castro—along with several non-Enterprise
   members—trafficked in kilogram quantities of
   cocaine ―[u]nder the guise of conducting
   legitimate business‖ at Law Office of Paul W.
   Bergrin, PC, PB&V, Premium Realty
   Investment Corp., Inc, and Isabella‘s
   International Restaurant, Inc. As part of the
   operation, a ―stash house‖ was maintained at
   Isabella‘s in Newark.

5. Racketeering Acts Eight and Nine: In 2004 and
   2005, Bergrin, through his law firms, Law
   Office of Paul W. Bergrin, PC and PB&V,
   represented a client with the initials ―J.I.,‖ who
   ran a prostitution business in New York.
   Bergrin helped J.I. evade New Jersey Parole
   Board restrictions by telling the Board that J.I.
   worked at the Law Office of Paul W. Bergrin,
   PC. Bergrin also supported that claim with
   false paychecks drawn on Premium Realty
   Investment Corp., Inc. accounts. When J.I. was
   arrested again, Bergrin took over the
   prostitution business, but he too was caught and
   charged in New York. Following Bergrin‘s
   arrest for his role in the business, Jauregui
   solicited M.C.—i.e., the ―third party‖ in
   Scheme Three—to murder a witness against
   Bergrin. Jauregui then supplied M.C. with
   information about the witness and paid him/her
   $10,000.

6. Racketeering Acts Ten, Eleven, Twelve, and
   Thirteen: In 2005 and 2006, Bergrin and
   Jauregui committed and assisted others in



                           6
      committing wire fraud relating to the sale of
      real estate properties to individuals they knew
      to have fraudulently obtained mortgage loans.
      They did so ―[u]nder the guise of conducting
      [the] legitimate business‖ of the Law Office of
      Paul W. Bergrin, PC and Premium Realty
      Investment Corp., Inc. At least one of the
      properties was owned by Bergrin and Jauregui
      through Premium Realty. Bergrin and other
      attorneys from the Law Office of Paul W.
      Bergrin acted as closing attorneys on the
      transactions.

The indictment also alleged the following seven purposes of
the Enterprise, which we quote in full:

             a.      providing The Bergrin Law
      Enterprise and its leaders, members and
      associates with an expanding base of clients for
      legal and illegal services;

              b.     generating,     preserving    and
      protecting The Bergrin Law Enterprise‘s profits
      and client base through acts of, among other
      things, witness tampering, murder, conspiracy
      to commit murder, traveling in aid of
      racketeering     enterprises,     bribery,  drug
      trafficking, prostitution, wire fraud, and money
      laundering.

             c.     protecting and preserving
      defendant PAUL BERGRIN‘s status as a
      licensed attorney;




                             7
             d. enhancing    defendant    PAUL
      BERGRIN‘s reputation as a criminal defense
      attorney;

            e.    promoting and enhancing The
      Bergrin Law Enterprise and its leaders‘,
      members‘ and associates‘ activities;

            f.     enriching the leaders, members,
      and associates of The Bergrin Law Enterprise;
      and

             g.     concealing       and      otherwise
      protecting the criminal activities of The Bergrin
      Law Enterprise and its members and associates
      from detection and prosecution.

      Bergrin, Jauregui, Moran, and Barazza-Castro were
each charged in Count One with violating RICO, 18 U.S.C.
§1962(c), and in Count Two with conspiring to violate RICO,
§ 1962(d).2 Bergrin, Jauregui, Moran, and Esteves were also


      2
          Section 1962(c) states:

      It shall be unlawful for any person employed by
      or associated with any enterprise engaged in, or
      the activities of which affect, interstate or
      foreign commerce, to conduct or participate,
      directly or indirectly, in the conduct of such
      enterprise‘s affairs through a pattern of
      racketeering activity or collection of unlawful
      debt.




                                8
charged in Count Three with the commission of violent
crimes in aid of racketeering (VICAR), 18 U.S.C. § 1959(a).3

       Bergrin and his co-defendants moved to dismiss the
RICO and racketeering-based counts. On April 7, 2010, the
District Court heard oral argument on whether the
Government alleged in its indictment facts sufficient to
support RICO charges. Two weeks later, the District Court
granted the motions to dismiss Count One, finding that the


Section 1962(d) criminalizes ―conspir[ing] to violate
any of the provisions of subsection (a), (b), or (c) of
this [§ 1962].‖
       3
           The VICAR statute applies to anyone who:

              as consideration for the receipt of, or as
       consideration for a promise or agreement to
       pay, anything of pecuniary value from an
       enterprise engaged in racketeering activity, or
       for the purpose of gaining entrance to or
       maintaining or increasing position in an
       enterprise engaged in racketeering activity,
       murders, kidnaps, maims, assaults with a
       dangerous weapon, commits assault resulting in
       serious bodily injury upon, or threatens to
       commit a crime of violence against any
       individual in violation of the laws of any State
       or the United States, or attempts or conspires so
       to do.

       18 U.S.C. § 1959(a).




                               9
indictment did not adequately allege a racketeering
―enterprise‖ or a ―pattern of racketeering activity.‖ United
States v. Bergrin, 707 F. Supp. 2d 503, 519 (D.N.J. 2010).
Because charges of conspiracy to violate RICO and VICAR
both require elements of an underlying RICO charge, Counts
Two and Three were dismissed as well. Id. The Government
filed this timely appeal.4

                               II

       ―[W]hen reviewing a motion to dismiss an indictment,
our standard of review is mixed, employing plenary or de
novo review over a district court‘s legal conclusions, and
reviewing any challenges to a district court‘s factual findings
for clear error.‖ United States v. Shenandoah, 595 F.3d 151,
156 (3d Cir. 2010) (citing United States v. Nolan-Cooper, 155
F.3d 221, 229 (3d Cir.1998)). ―A finding is clearly erroneous
when[,] although there is evidence to support it, the reviewing
[body] on the entire evidence is left with the definite and firm
conviction that a mistake has been committed.‖ United States
v. Grier, 475 F.3d 556, 570 (3d Cir. 2007) (quoting Concrete
Pipes & Prods. of Cal., Inc. v. Constr. Laborers Pension
Trust for S. Cal., 508 U.S. 602, 622 (1993)) (internal
quotation marks omitted).

                              III

                               A

       4
         The District Court had jurisdiction pursuant to 18
U.S.C. § 3231 because Bergrin and his co-defendants were
charged with violating ―offenses against the laws of the
United States.‖ We have jurisdiction over the District Court‘s
order dismissing the indictment pursuant to 18 U.S.C. § 3731.



                              10
       We begin our analysis by setting forth the
requirements of a well-pleaded indictment and the rules
governing a district court‘s review of a motion to dismiss.

       Federal Rule of Criminal Procedure 7(c)(1) requires an
indictment to ―be a plain, concise, and definite written
statement of the essential facts constituting the offense
charged.‖ The Supreme Court has explained that ―the Federal
Rules ‗were designed to eliminate technicalities in criminal
pleadings and are to be construed to secure simplicity in
procedure.‘ . . . While detailed allegations might well have
been required under common-law pleading rules, . . . they
surely are not contemplated by Rule 7(c)(1).‖ United States
v. Resendiz-Ponce, 549 U.S. 102, 110 (2007) (citations
omitted) (quoting United States v. Debrow, 346 U.S. 374, 376
(1953)). Likewise, we have held:

      [A]n indictment [is] sufficient so long as it ―(1)
      contains the elements of the offense intended to
      be charged, (2) sufficiently apprises the
      defendant of what he must be prepared to meet,
      and (3) allows the defendant to show with
      accuracy to what extent he may plead a former
      acquittal or conviction in the event of a
      subsequent prosecution.‖        United States v.
      Vitillo, 490 F.3d 314 (3d Cir.2007) (internal
      quotation marks omitted).         Moreover, ―no
      greater specificity than the statutory language is
      required so long as there is sufficient factual
      orientation to permit the defendant to prepare
      his defense and to invoke double jeopardy in the
      event of a subsequent prosecution.‖ United
      States v. Rankin, 870 F.2d 109, 112 (3d
      Cir.1989).



                             11
United States v. Kemp, 500 F.3d 257, 280 (3d Cir. 2007).

        To determine whether an indictment ―contains the
elements of the offense intended to be charged,‖ a district
court may look for more than a mere ―recit[ation] in general
terms [of] the essential elements of the offense.‖ United
States v. Panarella, 277 F.3d 678, 685 (3d Cir. 2002). A
district court must find that ―a charging document fails to
state an offense if the specific facts alleged in the charging
document fall beyond the scope of the relevant criminal
statute, as a matter of statutory interpretation.‖ Id.; see also
United States v. Schiff, 602 F.3d 152, 162–66 (3d Cir. 2010)
(indictment alleging ―failure to rectify misstatements of
others‖ does not, as a matter of law, state an offense under
securities statute that criminalizes omissions of information);
Gov’t of V.I. v. Greenidge, 600 F.2d 437, 438–40 (3d Cir.
1979) (indictment alleging assault on male companion of a
rape victim does not, as a matter of law, state an offense
under statute that criminalizes assaulting a rape victim).

       A ruling on a motion to dismiss is not, however, ―a
permissible vehicle for addressing the sufficiency of the
government‘s evidence.‖ United States v. DeLaurentis, 230
F.3d 659, 660–61 (3d Cir. 2000) (citations omitted).
―Evidentiary questions‖—such as credibility determinations
and the weighing of proof—―should not be determined at
th[is] stage.‖ United States v. Gallagher, 602 F.2d 1139,
1142 (3d Cir. 1979). Rather, ―[i]n considering a defense
motion to dismiss an indictment, the district court [must]
accept[] as true the factual allegations set forth in the
indictment.‖ United States v. Besmajian, 910 F.2d 1153,




                              12
1154 (3d Cir. 1990) (citing Boyce Motor Lines v. United
States, 342 U.S. 337, 343 n.16 (1952)).

                                B

       Having reviewed the legal principles governing
motions to dismiss indictments generally, we turn now to the
specific question of what a RICO indictment must allege
under 18 U.S.C. § 1962(c). In United States v. Irizarry, we
elaborated on the pleading requirements thusly:

       To establish a § 1962(c) RICO violation, the
       government must prove the following four
       elements: ―(1) the existence of an enterprise
       affecting interstate commerce; (2) that the
       defendant was employed by or associated with
       the enterprise; (3) that the defendant
       participated . . ., either directly or indirectly, in
       the conduct or the affairs of the enterprise; and
       (4) that he or she participated through a pattern
       of racketeering activity.‖

341 F.3d 273, 285 (3d Cir. 2003) (quoting United States v.
Console, 13 F.3d 641, 652-653 (3d Cir.1993)). We are also
guided in our application of § 1962(c) by statutes and
Supreme Court decisions that have more precisely defined the
many operative words and phrases in the RICO law,
including ―enterprise‖ and ―pattern of racketeering activity.‖

                                1

       The United States Code defines an ―enterprise‖ as
―any individual, partnership, corporation, association, or other
legal entity, and any union or group of individuals associated




                                13
in fact although not a legal entity.‖ 18 U.S.C. § 1961(4).
According to the indictment in this case, the BLE was ―a
group of individuals and legal entities associated in fact.‖
The Supreme Court held in United States v. Turkette, 452
U.S. 576, 583 (1981)—and reaffirmed in Boyle v. United
States, 129 S. Ct. 2237, 2244 (2009)—that such an
―[association-in-fact] enterprise is an entity, for present
purposes a group of persons associated together for a
common purpose of engaging in a course of conduct,‖ and it
―is proved by evidence of an ongoing organization, formal or
informal, and by evidence that the various associates function
as a continuing unit. . . . separate and apart from the pattern of
activity in which it engages.‖ In Boyle, the Court added that
―an association-in-fact enterprise must have at least three
structural features: a purpose, relationships among those
associated with the enterprise, and longevity sufficient to
permit these associates to pursue the enterprise‘s purpose.‖
129 S. Ct. at 2244. The Court also listed a number of
structural elements that the government need not prove to
establish an ―enterprise‖:

       [A]n association-in-fact enterprise . . . . need not
       have a hierarchical structure or a ‗chain of
       command‘; decisions may be made on an ad
       hoc basis and by any number of methods-by
       majority vote, consensus, a show of strength,
       etc. Members of the group need not have fixed
       roles; different members may perform different
       roles at different times. The group need not
       have a name, regular meetings, dues,
       established rules and regulations, disciplinary
       procedures, or induction or initiation
       ceremonies. While the group must function as a




                               14
      continuing unit and remain in existence long
      enough to pursue a course of conduct, nothing
      in RICO exempts an enterprise whose
      associates engage in spurts of activity
      punctuated by periods of quiescence. Nor is the
      statute limited to groups whose crimes are
      sophisticated, diverse, complex, or unique; for
      example, a group that does nothing but engage
      in     extortion      through      old-fashioned,
      unsophisticated, and brutal means may fall
      squarely within the statute‘s reach.

Id. at 2245–46.5

       In order to be ―employed by or associated with‖ a
RICO enterprise, a defendant must be a ―person‖ legally
distinct from the ―enterprise‖ with which the person is
employed or associated. Cedric Kushner Promotions, Ltd. v.
King, 533 U.S. 158, 161 (2001). The Supreme Court
recognized in Cedric Kushner Promotions that one person
and one wholly-owned entity can be distinct. 533 U.S. at 163
      5
          Long before Boyle, we held in United States v.
Riccobene that establishing an enterprise requires proof of an
―ongoing organization‖ with a ―superstructure or framework,‖
members who ―each . . . perform a role in the group
consistent with the organizational structure,‖ and ―an
existence beyond that which is necessary merely to commit
each of the acts charged as predicate racketeering offenses.‖
709 F.2d 214, 221-24 (3d Cir. 1983), overruled by Griffin v.
United States, 502 U.S. 46 (1991). To the extent that this
holding is inconsistent with Boyle, it is no longer good law.
But even if Riccobene were unaffected by Boyle, our decision
in this appeal would remain the same.



                             15
(―The corporate owner/employee, a natural person, is distinct
from the corporation itself, a legally different entity with
different rights and responsibilities due to its different legal
status. And we can find nothing in the statute that requires
more ‗separateness‘ than that. . . . [L]inguistically speaking,
the employee and the corporation are different ‗persons,‘ even
where the employee is the corporation‘s sole owner. After
all, incorporation‘s basic purpose is to create a distinct legal
entity, with legal rights, obligations, powers, and privileges
different from those of the natural individuals who created it,
who own it, or whom it employs.‖ (citations omitted)).
Courts have also recognized that an ―association-in-fact‖
enterprise can exist—and satisfy the ―distinctiveness‖
requirement—when it is comprised of members that are a
mixture of individual persons and ―entities that they control.‖
See, e.g., United States v. Masters, 924 F.2d 1362, 1366 (7th
Cir. 1991) (Posner, J.) (finding an ―enterprise‖ made up of a
lawyer, his law firm, two police officers, and their respective
police departments).

                               2

       A ―pattern of racketeering activity‖ is defined as
―requir[ing] at least two acts of racketeering activity, one of
which occurred after the effective date of this chapter and the
last of which occurred within ten years . . . after the
commission of a prior act of racketeering activity.‖ 18 U.S.C.
§ 1961(5). It is the ―person‖ charged with the racketeering
offense—not the entire enterprise—who must engage in the
―pattern of racketeering activity.‖ See H.J., Inc. v. Nw. Bell
Tel. Co., 492 U.S. 229, 244 (1989).

      ―[T]o prove a pattern . . . a plaintiff or prosecutor must
show that the racketeering predicates are related, and that



                              16
they amount to or pose a threat of continued criminal
activity.‖ Id. at 239 (emphasis in original). ―Relatedness‖
can be shown through evidence that the criminal activities
―have the same or similar purposes, results, participants,
victims, or methods of commission, or otherwise are
interrelated by distinguishing characteristics and are not
isolated events.‖ Id. at 240 (quoting 18 U.S.C. § 3575(e)).
Crimes can be ―interrelated by [a] distinguishing
characteristic[]‖ when they are ―committed pursuant to the
orders of key members of the enterprise in furtherance of its
affairs.‖ United States v. Pungitore, 910 F.2d 1084, 1104 (3d
Cir. 1990). ―Continuity‖ includes ―both a closed- and open-
ended concept, referring either to a closed period of repeated
conduct, or to past conduct that by its nature projects into the
future with a threat of repetition.‖ H.J., Inc., 492 U.S. at 241.
―Closed-ended continuity‖ can be established ―by proving a
series of related predicates extending over a substantial period
of time.‖ Id. at 242. A finding of ―open-ended continuity,‖
on the other hand, ―depends on whether the threat of
continuity is demonstrated.‖ Id. (emphasis in original).
Although ―[f]or analytic purposes [relatedness and continuity]
. . . must be stated separately, . . . in practice their proof will
often overlap.‖ Id. at 239.

       ―Racketeering activity‖ is defined by 18 U.S.C.
§1961(1) to include dozens of crimes, including ―any act or
threat involving murder, . . . bribery, . . . or dealing in a
controlled substance,‖ as well as ―any act which is indictable
under . . . [18 U.S.C. §] 1343 (relating to wire fraud), . . . [18
U.S.C. §] 1512 (relating to tampering with a witness, victim,
or an informant), . . . [and 18 U.S.C. §] 1952 (relating to
racketeering).‖ In keeping with Congress‘s intent, the
Supreme Court has recognized that racketeering activities of




                                17
criminal enterprises are often quite diverse and can include
predicate offenses ranging from loan sharking and theft to
trafficking in illicit prescription drugs and counterfeiting
music albums. Turkette, 452 U.S. at 590 (―In view of the
purposes and goals of the Act, as well as the language of the
statute, we are unpersuaded that Congress nevertheless
confined the reach of the law to only narrow aspects of
organized crime . . . .‖ (citing Organized Crime Control Act
of 1970, Pub. L. No. 91-452, 84 Stat. 922, 947 and 116 Cong.
Rec. 592 (1970))). Because § 1961(1) casts such a wide net,
RICO‘s reach can be exceptionally broad.

                               3

        We are also guided by the Supreme Court‘s expansive
interpretation of RICO. In numerous instances, the Court has
been asked to impose limits on how RICO may be applied,
and it has consistently declined to do so. Instead, the Court
has repeatedly pointed to RICO‘s legislative history and
§904(a) of the Organized Crime Control Act of 19706 as
evidence that Congress intended to create a broad and
powerful new statutory weapon for the federal government to
wield against individuals like Bergrin and organizations like
the BLE. See Boyle, 129 S. Ct. at 2244–47 (7-2 decision
rejecting limitation that ―enterprise‖ must have ―an
ascertainable structure beyond that inherent in the pattern of
racketeering activity in which it engages‖); Cedric Kushner
Promotions, 533 U.S. at 164–65 (unanimous decision
rejecting limitation that president and sole shareholder of a
company is not distinct ―person‖ from wholly-owned
       6
         84 Stat. at 947 (―The provisions of this Title shall be
liberally construed to effectuate its remedial purposes.‖).




                              18
company ―enterprise‖); Nat’l Org. for Women v. Scheidler,
510 U.S. 249, 256–62 (1994) (unanimous decision rejecting
limitation that ―enterprise‖ must have ―an economic motive‖);
Turkette, 452 U.S. at 586–87 (1981) (8-1 decision rejecting
limitation that ―enterprise‖ must be legitimate entity); see
also H.J., Inc., 492 U.S. at 248–49 (―Congress drafted RICO
broadly enough to encompass a wide range of criminal
activity, taking many different forms and likely to attract a
broad array of perpetrators operating in many different ways.
It would be counterproductive and a mismeasure of
congressional intent now to adopt a narrow construction . . . .
RICO may be a poorly drafted statute; but rewriting it is a job
for Congress, if it is so inclined, and not for this Court.‖);
Russello v. United States, 464 U.S. 16, 21 (1983) (―Congress
selected [the] general term [―interest‖ in § 1963(a)]
apparently because it was fully consistent with the pattern of
the RICO statute in utilizing terms and concepts of breadth.‖).

       With these definitions and points of reference in mind,
we turn to the District Court‘s decision to dismiss the
indictment in this case.

                              C

        Federal Rule of Criminal Procedure 12(b)(3)(B) allows
a district court to review the sufficiency of the government‘s
pleadings on ―a motion alleging a defect in the indictment.‖
The court is limited, however, in what it may consider during
this analysis. Its determination must be based on whether the
facts alleged in the indictment, if accepted as entirely true,
state the elements of an offense and could result in a guilty
verdict. DeLaurentis, 230 F.3d at 660–61 (―[A] pretrial
motion to dismiss an indictment is not a permissible vehicle
for addressing the sufficiency of the government‘s evidence. .



                              19
. . Federal Rule of Criminal Procedure 12(b)(2) [now
12(b)(3)(B)] authorizes dismissal of an indictment if its
allegations do not suffice to charge an offense, but such
dismissals may not be predicated upon the insufficiency of
the evidence to prove the indictment's charges.‖ (citations
omitted)). Generally speaking, it is a narrow, limited analysis
geared only towards ensuring that legally deficient charges do
not go to a jury.

       The District Court dismissed the indictment of Bergrin
and his alleged co-conspirators based on its determination
that ―Count One . . . both fails to set forth a pattern of
racketeering and an enterprise.‖ Bergrin, 707 F. Supp. 2d at
519. Neither of these conclusions is correct; the indictment
adequately alleges all of the sub-elements required to
establish both a pattern of racketeering activity and an
enterprise, as well as all of the other elements of a RICO
offense.7

       7
         Although some of the sub-elements are not explicitly
discussed—for example, the indictment does not contain the
words ―closed or open-ended continuity‖—the facts alleged
are sufficiently numerous and detailed to ―apprise[] the
defendant of what he must be prepared to meet‖ and, if
proven, provide an ample basis for a guilty verdict. See
United States v. Elliott, 571 F.2d 880, 898 (5th Cir. 1978) (―A
jury is entitled to infer the existence of an enterprise on the
basis of largely or wholly circumstantial evidence.‖); cf.
Boyle, 129 S. Ct. at 2244 (―Although an association-in-fact
enterprise must have these structural features, it does not
follow that a district court must use the term ‗structure‘ in its
jury instructions.‖).




                               20
                               1



       The indictment alleges that the BLE constituted a
RICO enterprise because it states this element of the charged
offense, is sufficiently specific both to advise the defense of
what it must be prepared to defend against and to allow
recognition of a double jeopardy problem in future cases, and
contains facts that fall within the scope of the RICO statute as
a matter of law.

        According to the indictment, the BLE was an
―association-in-fact‖ of five individuals and four corporations
that met all of the sub-elements outlined in Turkette. The
indictment describes the BLE as a group of persons and
entities that associated and engaged in a course of conduct
(i.e., a pattern of racketeering activity) for several common
purposes (e.g., to make money, expand its client base, etc.)
and was an ―ongoing organization‖ (though an informal one)
comprised of associates who operated as a unit to provide
illicit services to Bergrin‘s clients and one another. The
indictment also alleges facts that satisfy the Boyle
requirements: purpose, relationships among the members
(though, again, relatively loose and informal), and longevity
sufficient to enable the BLE to pursue its goals of, inter alia,
making money and protecting its own members and criminal
schemes.

       Similarly, there are sufficient facts in the indictment to
apprise the defense that the Government will seek to prove
that the BLE is a distinct entity, not merely a different name
for the individual RICO defendants. The Government alleges
that the individual defendants (i.e., the ―persons‖) worked




                               21
together and in conjunction with multiple corporations to
achieve long-term common goals, and thus each individual
defendant was merely a part of, not an alter ego of, the
―association-in-fact‖ enterprise. As the Supreme Court noted
in Cedric Kushner Promotions, ―[w]hether the Act seeks to
prevent a person from victimizing, say, a small business, . . .
or to prevent a person from using a corporation for criminal
purposes, . . . the person and the victim, or the person and the
tool, are different entities, not the same.‖ 533 U.S. at 162
(citations omitted). Although Cedric Kushner Promotions
dealt with the infiltration of legitimate businesses, not
―association-in-fact‖ enterprises, the principle remains the
same: if Bergrin and the other individual defendants are ―the
persons,‖ the BLE is adequately alleged to be ―the tool‖ that
Bergrin directed.

       The allegations supporting the ―enterprise‖ element are
not negated by the fact that the BLE pursued various
predicate crimes. Rather, the BLE‘s versatility provides even
stronger evidence that it was an ongoing association formed
to pursue criminal objectives. See, e.g., Masters, 924 F.2d at
1366; (―The strongest evidence [of an enterprise] is the
handling of the problem of dealing with [the leader‘s cheating
wife]. When that problem arose, a loose-knit but effective
criminal organization was in place ready to respond
effectively by planning and carrying out a . . . crime that
would have been beyond the capacities of the individual
defendants acting either singly or without the aid of their
organizations.‖).

                               2

       The indictment also alleges facts indicating that each
individual defendant engaged in at least two predicate acts,



                              22
which is the basis for the assertion that each engaged in a
―pattern of racketeering activity.‖8

       First, it is undisputed that the indictment charges each
RICO defendant with committing at least two predicate acts
within the last ten years, thus certainly meeting the statutory
threshold set forth in § 1961(5).

        Second, the ―relatedness‖ sub-element of H.J. Inc. is
satisfied because the indictment states that the predicate
crimes were all committed for ―the same or similar purposes,‖
e.g., ―promoting and enhancing the Bergrin Law Enterprise
and its leaders‘, members‘ and associates‘ activities;
enriching the leaders, members and associates of the Bergrin
Law Enterprise; and concealing and otherwise protecting the
criminal activities of the Bergrin Law Enterprise.‖
Furthermore, there are several ―distinguishing characteristics‖
that imply that the predicate crimes were ―not isolated
events.‖ Most notably, four of the six schemes involved the
performance of some kind of service for Bergrin‘s clients
(e.g., murdering witnesses against two clients, bribing a


      8
          The Supreme Court has recognized that the
government may use the same evidence to prove the pattern
of racketeering activity and the enterprise. Turkette, 452 U.S.
at 583; Boyle, 129 S. Ct. at 2246 n.5, 2247. At the motion to
dismiss stage, the District Court had to accept as true all
allegations in the indictment, regardless of its uncertainty as
to how the Government would prove those elements at trial.
The question is merely whether the indictment put the
defendants on notice as to the nature of the charges against
them, and whether the facts, if proven, are sufficient as a
matter of law for a jury to convict.



                              23
witness against another, and helping a fourth run an illicit
business).

       Moreover, the indictment alleges both closed- and
open-ended continuity. Regarding the former, the predicate
offenses are alleged to have occurred over a ―closed period of
repeated conduct,‖ i.e., six years during which six criminal
schemes were executed. Several of the schemes themselves
occurred over a number of years and involved repeated
conduct (e.g., Scheme Four: a four-year drug trafficking
conspiracy, which involved three individuals, four companies,
and multiple predicate acts such as conspiracy to distribute
five kilograms or more of cocaine, distribution of 500 grams
or more of cocaine, and maintaining drug-involved premises).
As to the latter, the alleged number of schemes and the BLE‘s
apparent willingness to engage in criminal acts to aid
Bergrin‘s clients suggest that there is also a ―threat of
continui[ng]‖ criminal activity in the future.

        As was the case with the ―enterprise‖ element, the fact
that the BLE‘s alleged schemes differed from one another
does not establish that, as a matter of law, there was no
pattern. Congress intended for RICO to apply to individuals
who, through involvement in an enterprise, commit any
combination of the many and diverse predicate acts, whether
the usual organized crime-type offenses (e.g., bribery,
extortion, gambling), more violent crimes (e.g., murder,
kidnapping), or more niche crimes (e.g., counterfeiting music
or trafficking in illicit prescription drugs). We are not alone
in agreeing with Judge Posner‘s observation that ―[a] criminal
enterprise is more, not less, dangerous if it is versatile,
flexible, diverse in its objectives and capabilities.‖ See
United States v. Eufrasio, 935 F.2d 553, 566 (3d Cir. 1991)
(quoting Masters, 924 F.2d at 1367); see also United States v.



                              24
Brandao, 539 F.3d 44, 55 (1st Cir. 2008); United States v.
Eppolito, 543 F.3d 25, 57 (2d Cir. 2008). In short, ―[t]he acts
of a criminal enterprise within the scope of the enterprise‘s
evolving objectives form pattern enough to satisfy the
requirements of the RICO statute.‖ Masters, 924 F.2d at
1367.

        We have also noted that ―RICO‘s pattern requirement
ensures that separately performed, functionally diverse and
directly unrelated predicate acts and offenses will form a
pattern under RICO, as long as they all have been undertaken
in furtherance of one or another varied purposes of a common
organized crime enterprise,‖ Eufrasio, 935 F.2d at 566, as
was the case with the BLE. Based on the kinds of
commonalities listed in H.J., Inc.—e.g., common purpose and
direction from common leadership—we, as well as other
circuit courts of appeals, have found patterns of racketeering
activity in cases with equally (and in some cases, even more)
disparate predicate crimes. See, e.g., id. (―The murder
conspiracy predicate was, for purposes of the pattern
requirement, legally related to the gambling and extortion
predicates, and they to each other, because all were
undertaken to further varied and diverse Scarfo enterprise
purposes, namely, to control, manage, finance, supervise,
participate in and set policy concerning the making of money
through illegal means. Each charged predicate was related
one to the other also because each was carried out by Idone or
members of his crew, pursuant to orders of ‗key members of
the enterprise‘, either Idone or Scarfo.‖); Masters, 924 F.2d at
1366–67 (finding pattern when defendants participated in
kickback scheme between police departments and a law firm,
bribery of police to ignore illegal gambling activity, and a
conspiracy to commit and cover up the murder of one




                              25
enterprise member‘s cheating wife); Elliott, 571 F.2d at 884–
95 (finding a pattern when predicate acts included arson,
counterfeiting titles to stolen cars, stealing Hormel meat
products, attempting to influence the outcome of ―the stolen
meat trial,‖ stealing Swift meat and dairy products, stealing a
forklift and ditchwitch, stealing ―Career Club‖ shirts,
engaging in illegal drug transactions, and plotting to steal
fungicide).

                                D

       Because the indictment in this case alleged facts
sufficient to charge Bergrin and his co-defendants with RICO
violations, it should have survived a motion to dismiss, and
the District Court erred in finding to the contrary.

                                1

        In our view, the District Court‘s principal error was its
failure to accept as true all of the facts alleged in the
indictment. The District Court treated Panarella—which
calls for courts to determine whether ―the specific facts
alleged in the charging document fall beyond the scope of the
relevant criminal statute, as a matter of statutory
interpretation,‖ 277 F.3d at 685 (emphasis added)—as though
it allows inquiry into what the Government will be able to
prove at trial. Such factfinding is impermissible at the motion
to dismiss stage. Id. at 681 (―For purposes of determining the
sufficiency of the superseding information, we assume the
truth of the . . . facts alleged.‖); Console, 13 F.3d at 650 (―The
existence vel non of a RICO enterprise is a question of fact
for the jury.‖).




                               26
        In granting Appellees‘ motions to dismiss, the District
Court relied in part on findings that the indictment failed to
allege a common purpose or other commonality among the
predicate acts.9 On these points, the Court openly weighed
the evidence and questioned the Government‘s ability prove
that all of the purported members of the enterprise shared the
alleged common purposes. The Court began by asserting
that, ―[a]lthough the Government attempts to tie together the
disparate predicates by arguing that they each furthered the
‗principal goals of the enterprise,‘ . . . the purposes offered in
the Indictment undermine the assertion that the RICO persons
share any such common objectives.‖ Bergrin, 707 F. Supp.
2d at 512. The Court then listed four alleged purposes and
concluded:

       Given these alleged objectives, it strikes the
       Court that each pertains to Paul Bergrin
       individually as an attorney. . . . The
       enhancement of Bergrin‘s reputation and the
       preservation of his law license are clearly of
       unique importance to Bergrin himself, as is the
       expansion of his law firm‘s client base. . . . [I]t
       strains credulity to argue, for example, that
       Alejandro Barraza-Castro, an alleged drug
       dealer, shared the aforementioned purposes
       regarding Bergrin‘s law license and his client
       base.



       9
         This finding is especially problematic because, as
discussed in Part III.B., supra, evidence of a common purpose
can be used to prove both a ―pattern of racketeering activity‖
and an ―enterprise.‖



                               27
Id. at 513 (emphasis added).10 On its face, the indictment
contradicts the District Court‘s findings. The indictment
avers seven (not four) common purposes, all of which cohere
in light of the Government‘s allegation that all the members
of the BLE benefited from Bergrin‘s status as a licensed
attorney because ―the special privileges granted to licensed
attorneys‖ allowed them ―to engage in and assist Client
Criminals to engage in criminal activities.‖ BLE members
also, according to the indictment, shared the common purpose
of ―enriching the leaders, members and associates of The
Bergrin Law Enterprise; and concealing and otherwise
protecting the criminal activities of The Bergrin Law
Enterprise and its members and associates from detection and
prosecution.‖ Moreover, the indictment alleges that certain
entities (i.e., PB&V and the Law Office of Paul W. Bergrin,
PC) were used to commit the predicate acts. It also states,
though admittedly without much elaboration, that the

      10
           Similar examples can be found throughout the
opinion. For instance, the Court lists the six schemes and the
individuals accused of being involved in their commission,
making no mention of the corporations also allegedly
involved, and then concludes: ―[T]his panoply of criminal
activity has but one common denominator, Paul Bergrin . . . .
[T]he Indictment‘s failure to set forth similar or common
purposes, victims, manners of commission, or otherwise
distinguishing characteristics relating these predicates
warrants dismissal.‖ Bergrin, 707 F. Supp. 2d at 512. Again,
without mentioning the common purposes or entities
involved, the Court refers to the Kemo murder case (Scheme
One), stating: ―This case shares nothing in common with the
other schemes, save for the presence of Paul Bergrin.‖ Id.




                             28
predicate acts were committed ―[u]nder the guise of providing
legitimate attorney services.‖

        The District Court also opined that ―[t]here is no core
group alleged, other than Paul Bergrin himself,‖ id. at 516,
and that ―‗The Bergrin Law Enterprise‘ as pled is essentially
Paul Bergrin, the licensed attorney, by another name,‖ id. at
518.11 These findings cannot be squared with the indictment,
which identifies a number of BLE members, any combination
of which a jury could find were the ―core group.‖12
Moreover, the notion that the BLE ―is essentially Paul
Bergrin‖ cannot be reconciled with the indictment‘s
allegations that other individuals and entities joined together
to form an ―association-in-fact‖ enterprise—i.e., a ―union or
group of individuals associated in fact although not a legal
entity.‖ 18 U.S.C. § 1961(4). Whether a jury will find that
such an enterprise existed is an open question, but as a matter
of law, the Government pleaded facts sufficient to support
such a finding. The District Court was obliged to accept as
those allegations as true.



       11
          See also id. at 517 (―[L]ooking at the schemes
alleged in the Indictment by date and by defendant, the facts
belie any assertion that an enterprise existed before, during, or
after [The BLE‘s alleged] growth and diversification.‖).
       12
           Although reasonable minds might differ as to
whether Moran or Isabella‘s International Restaurant were
―core‖ members, the indictment alleges that Bergrin and one
of his law firms were involved in every racketeering act, and
that Jauregui joined in four of the six schemes.




                               29
                               2

        In addition to making impermissible factual findings,
the District Court also penalized the Government for failing
to allege facts that are unrelated to any required element of a
RICO offense. For example, the Court suggested that, to
constitute a ―pattern,‖ the predicate acts must be similar in
ways not actually required by the statute or judicial precedent
(e.g., that there must be similar methods employed or some
temporal proximity linking the predicate acts).13 The Court
also suggested that proving the existence of a distinct RICO
enterprise requires the Government to show that the
enterprise‘s goals do not primarily benefit one specific
member and that its operations do not too heavily rely on the
skill or status of one specific member.14 Lastly, the Court

       13
             See, e.g., Bergrin, 707 F. Supp. 2d at 512 (―[I]t is
clear from the nature of the allegations that the Kemo murder
case shares little, if anything, in common with the methods
allegedly employed in the commission of the other predicates.
. . . [I]t is evident on the face of these schemes that they lack
any similarity in method.‖); Id. at 513(―[T]he Indictment as
pled offers a series of disconnected street crimes and white
collar frauds carried out using divergent methods for distinct
purposes at different times as the RICO ‗pattern.‘‖); Id. at 516
(―There is no common criminal conduct; instead, the acts
alleged range from prostitution to murder to mortgage fraud
without any apparent overlap or coordination, again other
than the presence of Paul Bergrin, over different periods of
time.‖).
       14
         See, e.g., id. at 515 (―Each of the seven purposes
pled in ¶ 7 of the Indictment inure to the benefit of Paul



                               30
opined that a RICO enterprise must have structure, defined
leadership, organization, and history comparable to more
traditional organized crime-type enterprises (e.g., La Cosa
Nostra).15

     These factual averments are not required to prove a
RICO case. See supra Part III.B. Indeed, the Supreme Court


Bergrin, as discussed above with regard to the pattern of
racketeering.‖); Id. at 518 (―Through its focus on the misuse
of legal services, the Government ties this enterprise together
through Bergrin‘s status as an attorney. ‗The Bergrin Law
Enterprise‘ therefore is simply Paul W. Bergrin, Esq., without
whom, as the Indictment states, none of the criminal schemes
would be possible.‖).
       15
            See, e.g., id. at 515 (―No structure, or at best a
minimal structure, is pled in the instant Indictment with
regard to ‗The Bergrin Law Enterprise.‘ Instead, the
Government attempts to graft an enterprise onto the actions of
Defendant Bergrin by alleging that he led ‗The Bergrin Law
Enterprise.‘ . . . The Indictment, however does not describe
what this leadership entailed. Except for the labeling of
Bergrin as the ‗leader,‘ there is no discussion of the roles of
the other associates, other than their commission of illegal
acts. . . . This pleading stands in stark contrast to the typical
form of a RICO Indictment. In an organized crime or union
corruption RICO Indictment, for example, there is often a
lengthy discussion of each associate‘s role in the enterprise
and how the enterprise came to be. . . . There is no such
pleading as to the history of the enterprise or the role of its
members‘ roles here.‖ (citations omitted)).




                               31
in H.J., Inc. used a disjunctive list when explaining what
constitutes evidence of a ―pattern of racketeering activity‖:
―criminal acts that have the same or similar purposes, results,
participants, victims, or methods of commission, or otherwise
are interrelated by distinguishing characteristics and are not
isolated events.‖ 492 U.S. at 240 (emphasis added) (citation
omitted). The ―methods employed‖ need not be similar; in
fact, it is hard to imagine how they could be similar in cases
where the predicate acts themselves are fundamentally
different (e.g., extortion, drug trafficking, gambling, murder,
and counterfeiting music albums). Boyle also makes clear
that there need not be a rigid temporal relationship among
predicate acts. 129 S. Ct. at 2245 (―While the group must
function as a continuing unit and remain in existence long
enough to pursue a course of conduct, nothing in RICO
exempts an enterprise whose associates engage in spurts of
activity punctuated by periods of quiescence.‖). Neither the
District Court nor the Appellees cite any authority that stands
for the proposition that there is no ―enterprise‖ if an
association-in-fact forms for purposes that primarily benefit
one member or operates with total dependence on one
member. Finally, the Supreme Court has repeatedly, and
most explicitly in Boyle, rejected the notion that a RICO
enterprise must have the type of structure, defined leadership,
organization, or history generally associated with traditional
organized crime associations. Id. at 2245–46; see also H.J.,
Inc., 492 U.S. at 243–44 (―[Continuous] associations include,
but extend well beyond, those traditionally grouped under the
phrase ‗organized crime.‘ . . . [T]he argument for reading an
organized crime limitation into RICO‘s pattern concept,
whatever the merits and demerits of such a limitation as an
initial legislative matter, finds no support in the Act‘s text and
is at odds with the tenor of its legislative history.‖).




                               32
                              3

       Throughout its opinion, the District Court raised
equitable or logistical concerns. Because these concerns are
either endemic to RICO prosecutions or involve the
application of irrelevant legal standards, it was improper for
the Court to dismiss the indictment for any of these reasons.

       On several occasions, the District Court alludes to
RICO‘s broad scope and the potential for the law to be
misapplied so as to unfairly try and punish common criminals
and conspirators who were not the original targets of the
law.16 If we were writing on a blank slate circa 1971, the
District Court‘s concerns might carry the day. In the forty
years since RICO was enacted, however, much has been
written on the proverbial slate. The Supreme Court has
unwaveringly disagreed with the District Court‘s sincere
      16
           See, e.g., Bergrin, 707 F. Supp. 2d at 511 (―[T]he
Government admitted that the acts would be prejudicially
joined under Rule 14(a). . . . These admissions speak volumes
as to the disparate nature of the substantive crimes that, in
effect, also serve as the racketeering predicates. While the
Government maintains that these wide-ranging crimes
nonetheless fall within the ambit of a RICO pattern, to hold as
much would be to condone the precise type of overreaching
that courts and commentators have warned against since the
enactment of RICO.‖); Id. at 516 n.15 (finding that if ―the
common purpose of the enterprise is to break the law and the
course of conduct is committing illegal acts . . . . [RICO]
would convert any garden variety criminal conspiracy into a
RICO enterprise, which would be true neither to the letter nor
the spirit of the RICO statute‖).




                              33
policy concern and we must do likewise. As we have noted,
the Supreme Court has repeatedly reaffirmed that RICO is a
powerful weapon that significantly alters the way trials are
conducted in cases that involve racketeering acts committed
by members of an enterprise. Most recently, the Court in
Boyle stated:

      Because the statutory language is clear, there is
      no need to reach petitioner‘s remaining
      arguments based on statutory purpose,
      legislative history, or the rule of lenity. In prior
      cases, we have rejected similar arguments in
      favor of the clear but expansive text of the
      statute. See National Organization for Women,
510 U.S., at 262, 114 S. Ct. 798 (―The fact that
      RICO has been applied in situations not
      expressly anticipated by Congress does not
      demonstrate ambiguity. It demonstrates
      breadth‖ (quoting Sedima, 473 U.S. at 499, 105
S. Ct. 3275, brackets and internal quotation
      marks omitted)); see also Turkette, 452 U.S. at
      589-591, 101 S. Ct. 2524. ―We have repeatedly
      refused to adopt narrowing constructions of
      RICO in order to make it conform to a
      preconceived notion of what Congress intended
      to proscribe.‖ Bridge v. Phoenix Bond &
      Indemnity Co., 553 U.S. ----, ----, 128 S. Ct.
2131, 2145, 170 L. Ed. 2d 1012 (2008).
129 S. Ct. at 2246–47. During oral argument in Boyle, the
petitioner argued that too broad a reading of RICO amounts
to ―overreaching‖ because it results in a conflation of
conspiracy and enterprise: ―[C]onspirators are liable for the
acts of their co-conspirators, which is the Pinkerton doctrine



                              34
which collapses 1962(c) into a general conspiracy statute, if
you are going to define an enterprise principally by virtue of
its common purpose.‖ Oral Argument at 58:13, Boyle v.
United States, 129 S. Ct. 2237 (No. 07-1309), available at
http://www.oyez.org/cases/2000-
2009/2008/2008_07_1309/argument. The Supreme Court, in
keeping with its broad understanding of RICO, brushed this
concern aside. Boyle, 129 S. Ct. at 2246 (―Under § 371, a
conspiracy is an inchoate crime that may be completed in the
brief period needed for the formation of the agreement and
the commission of a single overt act in furtherance of the
conspiracy. Section 1962(c) demands much more: the
creation of an enterprise‘-a group with a common purpose
and course of conduct-and the actual commission of a pattern
of predicate offenses.‖ (citation omitted)). In the final
analysis, irrespective of any logical or theoretical appeal to
the District Court‘s concerns, they have been soundly rejected
by the Supreme Court.

       The District Court also was concerned about the
difficulties of managing a complex multi-defendant, multi-
count criminal trial.17     Again, although this is an

       17
          Bergrin, 707 F. Supp. 2d at 511 n.10 (―The
differences between these RICO predicates are not merely a
pleading concern. Thinking through the practicalities of trial,
it concerns the Court that evidence of these different alleged
criminal acts likely would pose evidentiary problems. . . .
[T]he spillover prejudice from the introduction of each
witness murder case [sic] in a trial of the other would give the
Court serious pause. Beyond this, the Government would
introduce its mortgage fraud case and prostitution cases
during the same megatrial. The many and complex limiting



                              35
understandable concern for a trial judge, the fear that
―complex limiting instructions . . . would confound the
Court‖ is distinct from the question of whether an indictment
alleges all of the elements of a crime.

       Finally, the District Court analogized RICO to a more
familiar legal framework by discussing how the various
predicates would be analyzed under joinder and severance
standards if they were tried as stand-alone offenses.18 The
Court again had a rational reason for discussing joinder and
severance under Rules 8 and 14 of the Federal Rules of
Criminal Procedure. The Government‘s indictment was
somewhat unwieldy, charging all of the RICO and non-RICO


instructions that would have to be employed as to the counts
and defendants would confound the Court, let alone the
jurors.‖).
       18
          See, e.g., Bergrin, 707 F. Supp. 2d at 510–11
(―There is little on the face of the Indictment demonstrating
relatedness among the varied white collar frauds and street
crimes offered by the Government as RICO predicates. The
Government even conceded as much during oral argument,
admitting that these disparate acts could not be joined but for
the allegation of a RICO enterprise. . . . [T]he Government
admitted that the acts would be prejudicially joined under
Rule 14(a). . . . These admissions speak volumes as to the
disparate nature of the substantive crimes that, in effect, also
serve as the racketeering predicates.‖); Id. at 516–17 (―[T]he
predicate acts themselves are so disparate in type and method
that the Government conceded that they could not be properly
joined under Rule 8(b) absent a RICO count.‖).




                              36
defendants with all of the RICO counts and underlying
substantive crimes. Faced with a handful of motions to sever,
the Court needed to analyze these rules. The misstep that the
Court made, however, is that it did not merely assess whether
the RICO counts and defendants could be tried along with the
non-RICO counts and defendants. Instead, it determined that
the predicate crimes underlying the RICO counts could not all
be joined in one trial without a RICO charge binding them
together, and from that, it extrapolated that the predicates
cannot establish a ―pattern of racketeering activity.‖ In this
case, however, there was a RICO count, and the Supreme
Court has interpreted ―pattern‖ such that it requires only
―relationship and continuity,‖ broadly construed. H.J., Inc.,
492 U.S. at 239. There is no support in H.J., Inc. or
elsewhere for the notion that the individual predicates crimes
must all be joinable in one trial, and it was therefore improper
for the District Court to consider such an inapplicable
standard as part of its analysis of the alleged ―pattern.‖19

                              III

      For all the foregoing reasons, we hold that the District
Court erred in dismissing the RICO and RICO-based counts.
Accordingly, we will reverse the judgment of the District


       19
          Cf. Eufrasio, 935 F.2d at 567 (―Rule 8(b) . . . .
permits joinder of defendants charged with participating in
the same racketeering enterprise or conspiracy, even when
different defendants are charged with different acts, so long
as indictments indicate all the acts charged against each
joined defendant . . . are charged as racketeering predicates or
as acts undertaken in furtherance of, or in association with, a
commonly charged RICO enterprise of conspiracy.‖).



                              37
Court and remand the case for further proceedings consistent
with this opinion.




                            38